 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA                             Case No.: 18-mj-10178-NLS
12                                       Plaintiff,
                                                          ORDER DENYING WITHOUT
13   v.                                                   PREJUDICE JOINT MOTION TO
                                                          CONTINUE TRIAL
14   OLBIN MONTES-RODRIGUEZ,
15                                     Defendant.         [ECF No. 13]
16
           Before the Court is the parties’ joint motion to continue the trial date of December
17
     12, 2018. ECF No. 13. The parties submit that a brief continuance will permit the parties
18
     to “effectively prepare for, investigate, and represent” their respective interests at trial,
19
     and stipulate to a brief continuance. Id.
20
           The decision to grant or deny continuances rests within the sound discretion of the
21
     trial judge, and will not be overturned except on a showing of abuse of discretion.
22
     Accord U.S. v. Mills, 597 F.2d 693, 698 (9th Cir. 1979) (“The trial court has great latitude
23
     in granting or denying continuances.”); see also Wright, Federal Practice and Procedure,
24
     Criminal § 832 Continuances (4th ed.) (“The grant or denial of a continuance is in the
25
     discretion of the trial court, and usually an appellate court will not interfere with the
26
     judge's decision absent an abuse of that discretion.”) (collecting cases). Several factors
27
     may be evaluated when considering a request for continuance, including (1) the amount
28

                                                      1
                                                                                       18-mj-10178-NLS
 1   of time available for preparation; (2) prejudice to the parties if the motion is granted or
 2   denied; (3) the defendant's role in shortening the effective preparation time; (4) the
 3   degree of complexity of the case, (5) the availability of discovery from the prosecution;
 4   (6) the likelihood that continuance would satisfy the moving party’s needs; and (7) the
 5   inconvenience and burden to the court. U.S. v. Isaacs, 593 F.3d 517 (7th Cir. 2010); see
 6   also Wright, Fed. Prac. & Proc. Crim. § 7.1 Continuances.
 7          Here, beyond the assertion that more time will allow additional preparation and
 8   investigation, the parties present no reason a continuance is necessary. Neither party
 9   asserts any prejudice, or the potential for any prejudice, if the request is denied. The case
10   is not complex. Additionally, a continuance is not convenient to the Court’s current
11   calendar. Without any offering or showing as to what additional preparation or
12   investigation may be necessary to proceed to trial for the alleged violation of 18 U.S.C. §
13   1325, the parties do not present good cause to continue the trial date.1 The joint motion is
14   DENIED without prejudice.
15          IT IS SO ORDERED.
16   Dated: November 19, 2018
17
18
19
20
21
22
23
24
25
26
27
     1
       If necessary, the parties may either lodge or file under seal additional evidence explaining what
28   investigation remains to be done to prepare for trial and the Court will consider any such submission.

                                                         2
                                                                                               18-mj-10178-NLS
